United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  January 13, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60082
                          Summary Calendar


MARIA GUADALUPE VELOQUIO-DE LA CRUZ,

                                    Petitioner,
versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                              * * * * *
                         Consolidated with:
                              * * * * *



                            No. 03-60083


ALEJANDRO VELOQUIO-DE LA CRUZ,

                                    Petitioner,
versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A29-908-530
                         BIA No. A36-644-036
                        --------------------


Before JOLLY, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
      Petitioner Maria Guadalupe Veloquio-De La Cruz (“Veloquio”)

and her son, Alejandro Veloquio-De La Cruz (“Alejandro”), petition

for review of the Board of Immigration Appeal’s decision affirming,

without opinion, the Immigration Judge’s (“IJ”) decision that they

are   deportable      aliens.     The    IJ    determined   that    Veloquio    is

deportable because she is an immigrant without a valid entry

document, and that Alejandro also is deportable because he was

admitted into the United States on the basis of his relationship to

his   mother,     who    claims   United      States   citizenship.      Because

Alejandro’s petition is contingent upon his mother’s citizenship

claim, the petitions have been consolidated for review.

      The record reflects that there is a genuine issue of material

fact concerning Veloquio’s claim that she is a United States

citizen.        Accordingly, pursuant to 8 U.S.C. § 1105a(5) (West

1994),1    it    is     ORDERED   that   the     clerk   shall     transfer    the

consolidated petitions to the United States district court for the

district where Veloquio has her residence for a hearing de novo on

her claim that she is a United States citizen.              See Agosto v. INS,

436 U.S. 748, 756-57 (1978).

      PETITIONS TRANSFERRED TO DISTRICT COURT FOR DE NOVO HEARING.




under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
      1
       The now-repealed statute is applicable because this case is
subject to the transitional rules of the Illegal Immigration Reform
and Immigrant Responsibility Act of 1996. See Rodriguez-Silva v.
INS, 242 F.3d 243, 246 (5th Cir. 2001).